UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 10, 2007 LaPolla Industries, Inc. (Exact name of Registrant as Specified in its Charter) Delaware 001-31354 13-3545304 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Intercontinental Business Park 15402 Vantage Parkway East, Suite 322, Houston, Texas77032 (Address of Principal Executive Offices and Zip Code) (281) 219-4700 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 LAPOLLA INDUSTRIES, INC. FORM 8-K/A JULY 10, 2007 INDEX Page SECTION 4 REGISTRANT’S BUSINESS AND OPERATIONS 3 Item 4.01 Changes in Registrant’s Certifying Accountant 3 SECTION 8 OTHER EVENTS 3 Item 8.01 Other Events 3 SIGNATURES 4 INDEX OF EXHIBITS 5 2 INTRODUCTORY PARAGRAPH As used in this report, "LaPolla” and the "Company" or "Us" or "We" or “Our” refer to the LaPolla Industries, Inc., unless the context otherwise requires. We are amending our Form 8-K dated July 10, 2007 originally filed on July 13, 2007 to clarify certain wording brought to our attention by the SEC relating to our disclosure of the change in our certifying accountant pursuant to Item 304(a)(1)(i) of Regulation S-K. In Section 4, Item 4.01(a), of our original filing, we used the words “replaced” and “dismissal” when “dismissed” and “dismissal” would have been clearer. We have modified our disclosure accordingly below. Our Internet website address is www.lapollaindustries.com. We make our periodic and current reports, together with amendments to these reports, available on our website, free of charge, as soon as reasonably practicable after such material is electronically filed with, or furnished to, the Securities and Exchange Commission. SECTION 4 – MATTERS RELATED TO ACCOUNTANTS AND FINANCIAL STATEMENTS Item 4.01.Changes in Registrant’s Certifying Accountant (a)Dismissal of Independent Accountant On July 12, 2007, we dismissed our independent accountant, Baum & Company, P.A. (“Baum”), and engaged a new larger firm to handle our growing needs.
